 1
                                                                            JS-6
 2

 3                                                                           11/8/2019
 4                                                                            CW
 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10

11   JUSTIN RINGGOLD-LOCKHART, et al., )         Case No. CV 19-5601 FMO (AFMx)
                                       )
12                                     )
                     Plaintiffs,       )
13                                     )         JUDGMENT
                v.                     )
14                                     )
     ARASH NIKOURAI, et al.,           )
15                                     )
                     Defendants.       )
16                                     )

17         IT IS ADJUDGED that the above-captioned action is dismissed without prejudice.

18   Dated this 8th day of November, 2019.

19

20                                                                    /s/
                                                             Fernando M. Olguin
21                                                        United States District Judge

22

23

24

25

26

27

28
